NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



JOE LOVE, DOC# D12525                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D15-94
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 4, 2015.

Appeal from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender, and
Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.
              In this Anders1 appeal, we affirm the judgment and sentence but remand

solely for entry of a corrected written revocation order specifying the conditions of

probation violated.



              Affirmed; remanded with directions.



NORTHCUTT, BLACK, and SLEET, JJ., Concur.




              1
                  Anders v. California, 386 U.S. 738 (1967).



                                             -2-